DETAILED ACTION
Allowable Subject Matter
Claims 21-26, 28-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 21, the prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding a light engine wherein the at least one first filament LED is electrically connected in series with the at least one second filament LED through the electrical bus wire, in combination with the remaining limitations of the claim.
Regarding independent claim 30, the prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding a lamp structure wherein a body of the filament light emitting diodes is in direct contact with an exterior sidewall of the substantially tubular substrate, in combination with the remaining limitations of the claim.
Regarding independent claim 36, the prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding a method of forming a lamp wherein a body of the filament light emitting diodes is in direct contact with an exterior sidewall of the substantially tubular substrate, in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875